DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-12, 14-15, 17-19 and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubensky et al. (7,128,302).
Regarding claim 1, Dubensky discloses a blower mounting assembly (see figures 21-25) of a heating, ventilation, and/or air conditioning (HVAC) system (Air handling unit), comprising: 
a bracket assembly (605 and 634) including a base panel (637), a plurality of mounting flanges (the flanges 642) extending from and transverse to the base panel (637), and an alignment flange (636) extending from and transverse to the base panel (637) and extending transverse to each of the plurality of mounting flanges (642; see figure 24); 
a first mounting aperture (the aperture which associated with bolt 644) extending through the base panel (637) in a first direction (see figure 24); 
second mounting apertures (the apertures which associated with flanges 642) extending through the plurality of mounting flanges (642) in a second direction transverse to the first direction (see figure 24); and 
a bolt (640) configured to extend through and slidabley engage with an aperture (the aperture which associated with flange 636) of the alignment flange (636) and a blower mounting skid (603) such that the bolt (640) limits movement of the blower mounting skid (603) relative to the bracket assembly (603 and 634; see figure 24), wherein the aperture of the alignment flange (636) extends through the alignment flange (636) in a third direction transverse to the first mounting aperture (the aperture which associated with bolt 644) and the second mounting apertures (the apertures which associated with flange 642; see figures 24-25).
Regarding claim 2, Dubensky discloses the blower mounting skid (603) having a blower (506) coupled thereto (see figures 21-25).
Regarding claim 3, Dubensky discloses a spring assembly (618) including a first end and a second end (see figure 24), the first end (the upper end) fixedly coupled to the blower mounting skid (603) and the second end (the lower end) seated on a frame (602) positioned adjacent the blower mounting skid (603; see figure 24).
Regarding claim 4, Dubensky discloses the spring assembly (618) is configured to resist movement of the blower mounting skid (603) toward the frame (602; see figure 24).
Regarding claim 5, Dubensky discloses the base panel (637) is coupled to a frame (602) via a fastener (644 and 646) extending through the first mounting aperture (the aperture which associated with the bolt 644) such that the bolt (640) limits movement of the blower mounting skid (603) relative to the frame (602; see figure 24).
Regarding claim 6, Dubensky discloses a mounting flange (the lower flange 642) of the plurality of mounting flanges (the upper and lower flanges 642) is coupled to a frame (602) via fasteners (the fasteners 652) extending through respective mounting apertures of the second mounting apertures (the apertures which associated with the flange 642; see figure 21 and 24) such that the bolt (640) limits movement of the blower mounting skid (603) relative to the frame (602; see figures 21 and 24).
Regarding claim 7, Dubensky discloses the bracket assembly (605 and 634) is coupled to a frame (602) of an HVAC unit (AHU) to enable limited movement of the blower mounting skid (603) relative the frame (602) along an axis of the aperture (the aperture which associated with the flange 636) of the alignment flange (636; see figure 24).
Regarding claim 8, Dubensky discloses the bolt (640) includes an upper head engaged with a first surface (the upper surface 650) of the blower mounting skid (603) and includes a lower head (644; see figure 24), wherein a shaft of the bolt (640) extends between the upper head and the lower head (see figure 24), and wherein the shaft extends through a grommet (638) positioned in the aperture of the alignment flange (636) and coupled to the alignment flange (636; see figure 24).
Regarding claim 9, Dubensky discloses the bolt (640) is configured translate relative to the grommet (638) and the alignment flange (636) in a first direction (downward direction) until the lower head engages with the grommet (638) and is configured to translate relative to the grommet (638) and the alignment flange (636) in a second direction (upward direction), opposite the first direction (downward direction), until a second surface (the lower surface 650) of the blower mounting skid (603) engages with the grommet (638), wherein the second surface (the lower surface 650) is opposite the first surface (the upper surface 650) of the blower mounting skid (603; see figure 24).
Regarding claim 11, Dubensky discloses a mounting system (see figures 21-25) for a blower (506) of a heating, ventilation, and/or air conditioning (HVAC) unit (AHU), comprising: 
a spring assembly (618) configured to be disposed between a first rail (650) of a blower mounting skid (603) supporting the blower (506) and a second rail (602) of the HVAC unit (AHU; see figure 24); and 
a bracket (605 and 634) separate from the spring assembly (618) and having a mounting flange (642) and an alignment flange (636; see figure 24), wherein the mounting flange (642) is configured to mount to the second rail (602; see figure 24), and the alignment flange (636) has an alignment aperture configured to receive a bolt (640) engaged with the first rail (650; see figure 24), wherein the alignment aperture (the aperture which associated with flange 636) is configured to restrict lateral movement of the bolt (640) and enable axial movement of the bolt (640) to enable limited movement of the blower mounting skid (603) relative to the HVAC unit (the rail 602 of the AHU).
Regarding claim 12, Dubensky discloses the spring assembly (618) is configured to support a weight of the blower mounting skid (603) and the blower (506; see figure 21 and 24), and the bracket (605 and 634) is not configured to support the weight (the bracket 605 and 634 is used to stable the movement of the skid 603 and blower 506; see figure 24). 
Regarding claim 14, Dubensky discloses the spring assembly (618) includes a first end (the upper end) fixedly coupled to the first rail (650) via a fastener (630) and includes a second end (the lower end) positioned on a surface of the second rail (602), wherein the second end is not fixedly coupled to the second rail (602; the second end of the spring 618 coupled to the retainer 606; therefore, the second end is not fixedly coupled to the second rail 602; see figure 24).
Regarding claim 15, Dubensky discloses the mounting flange (642) extends generally transverse to the alignment flange (636; see figures 23-24).
Regarding claim 17, Dubensky discloses a bracket (605 and 634) configured to mount a blower assembly (506) in a heating, ventilation, and/or air conditioning (HVAC) system (AHU; see figures 21-25), comprising: 
a base panel (637) having a first mounting aperture (the aperture which associated with the panel 637; see figure 24); 
a plurality of mounting flanges (the upper and lower flanges 642), wherein each mounting flange (642) of the plurality of mounting flanges (642) extends from the base panel (634) and has a respective second mounting aperture (the aperture which associated with the flanges 642) that extends in a direction transverse to a direction in which the first mounting aperture (the aperture which associated with the panel 637) extends (see figure 24); and 
an alignment flange (636) extending from the base panel (637) and having an alignment aperture (the aperture which associated with the flange 636) configured to receive a bolt (640) engaged with the blower assembly (506; see figures 21 and 24).
Regarding claim 18, Dubensky discloses the alignment flange (636) includes a grommet (638) extending through the alignment aperture (see figure 24).
Regarding claim 19, Dubensky discloses the grommet (638) is configured to restrict lateral movement of the bolt (640) within the alignment aperture relative to a longitudinal axis of the alignment aperture (the aperture which associated with the flange 636; see figure 24).
Regarding claim 21, Dubensky discloses the grommet (636) extends over a first surface (the upper surface) of the alignment flange (636) and over a second surface (the lower surface) of the alignment flange (636) opposite the first surface (see figure 24).
Regarding claim 22, Dubensky discloses the bolt (640) and a nut (644) coupled to the bolt (640) to enable limited movement of the bolt (640) through the alignment aperture (the aperture which associated with the flange 636; see figure 24).
Regarding claim 23, Dubensky discloses each mounting flange (642) of the plurality of mounting flanges (642) extends generally perpendicularly to the base panel (637; see figure 24).
Regarding claim 24, Dubensky discloses the alignment flange (636) extends generally perpendicularly to the plurality of mounting flanges (642; the flange 642 extends in the direction into the paper of figure 24 and flange 636 extends in horizontal direction) and the base panel (637; the panel 637 extends in vertical direction and flange extends in horizontal direction).
Regarding claim 25, Dubensky discloses the first mounting aperture (the aperture which associated with the bolt 644) and the second mounting apertures (the aperture which associated with the flanges 642) are configured to enable securement of the bracket (605 and 634) to a frame rail (602) of the HVAC system in a plurality of orientations (see figures 23-24 and 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubensky in view of Rockwood (6,260,373).
Regarding claim 16, Dubensky discloses a grommet (638) positioned within the alignment aperture (the aperture which associated with the alignment flange 636) and disposed about a shaft of the bolt (640), wherein the grommet is configured to guide movement of the shaft through the alignment aperture (the aperture which associated with the alignment flange 636).
However, Dubensky fails to discloses the grommet is made of a polymeric material.
Rockwood teaches a mounting assembly comprising a resilient member (70) which is polymetric grommet (Col. 3, lines 55-58; see figure 1). 
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified a blower mounting assembly of Dubensky to substitute grommet with a polymetric grommet as taught by Rockwood in order provide better vibration absorbing connection (Col. 3, lines 55-58, Rockwood; see MPEP 2143 section B). 
Regarding claim 20, Dubensky fails to disclose the grommet is made of a polymer.
Rockwood teaches a mounting assembly comprising a resilient member (70) which is polymetric grommet (Col. 3, lines 55-58; see figure 1). 
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified a blower mounting assembly of Dubensky to substitute grommet with a polymetric grommet as taught by Rockwood in order provide better vibration absorbing connection (Col. 3, lines 55-58, Rockwood; see MPEP 2143 section B).

Allowable Subject Matter
Claims 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter:
The best reference Dubensky fails to disclose “the base panel, the plurality of mounting flanges, and the alignment flange are formed from single piece of metallic material” as required in claim 10 and “the second rail is a channel, wherein the bracket is configured to mount external to the channel in a first configuration and is configured to mount internal to the channel in a second configuration” as required in claim 13. Dubensky discloses the base panel, the plurality of mounting flanges, and the alignment flange are separate parts and the mounting configuration of the bracket which is external to the channel. Also, the prior art of record does not provide further teachings or motivation to modify the assembly of Dubensky in order to arrive the claim invention. Therefore, claims 10 and 13 are current allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763